Citation Nr: 1041845	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1944 to September 1946, 
and from January 1951 to February 1952.  He died in April 2005, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 

The Board notes that following the January 2007 supplemental 
statement of the case, the appellant submitted additional 
documents, which included duplicative VA treatment records.  The 
appellant additionally submitted a written statement and internet 
research.  In September 2010, the appellant, through her 
representative, waived RO consideration of these additional 
submissions. 


FINDINGS OF FACT

1.  The Veteran died in April 2005; his death certificate listed 
the immediate cause of death as small bowel obstruction.  Colon 
cancer with metastasis to the liver and lymph nodes, prostate 
cancer with metastasis bone, and diabetes type II were deemed as 
underlying causes contributing to his death. 

2.  At the time of the Veteran's death, service connection was in 
effect for residuals of a gunshot wound to the left muscle group 
V (30 percent disabling), duodenal ulcer (non-compensable), and 
left shoulder prosthesis (50 percent disabling); and, effective 
from September 2002, he was in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

3.  Service-connected residuals of a gunshot wound to the left 
muscle group V, a duodenal ulcer, and left shoulder prosthesis 
did not cause the Veteran's death or contribute materially or 
substantially to the cause of death.

4.  The disorders that resulted in the Veteran's death, small 
bowel obstruction, colon cancer with metastasis to the liver and 
lymph nodes, prostate cancer with metastasis bone, and diabetes 
type II, are unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death, small bowel obstruction, 
colon cancer with metastasis to the liver and lymph nodes, 
prostate cancer with metastasis bone, and diabetes type II, were 
not incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  
 
In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  
 
While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

When VCAA notice is delinquent or erroneous, the 'rule of 
prejudicial error' applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant. See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

A June 2005 notice letter to the appellant did not provide notice 
with respect to Hupp notice elements (1) and (3).  In this case, 
the Board finds that any defect in the June 2005 notification 
letter constituted a harmless error.  The Board notes that the 
appellant has actual knowledge of the disabilities for which the 
Veteran was granted service connection.  Specifically, she 
indicated in her October 2005 notice of disagreement that the 
Veteran's "ulcer condition in fact materially contributed to his 
death."  In her August 2006 substantive appeal, the appellant 
indicated that the Veteran's "zero % SC duodenal ulcer was a 
significant contributing factor in his cause of death."  
Moreover, the October 2005 rating decision listed the 
disabilities that the Veteran was service-connected for at the 
time of his death.

The Board additionally acknowledges that the VCAA letter did not 
specifically discuss service connection for the cause of the 
Veteran's death based on conditions for which the Veteran had not 
received service connection during his life.  However, the June 
2005 letter explained that the appellant should provide medical 
evidence that will show a reasonable probability that the 
condition that contributed to the Veteran's death was caused by 
injury or disease that began during service.  The Board finds 
that a reasonable person could be expected to understand from the 
letter the requirements for service connection for the cause of 
the Veteran's death based on conditions not service connected in 
the Veteran's lifetime.  Any error on the third element of Hupp 
notice is harmless.  

It is also noted that the appellant's representative has not 
asserted that the appellant was in any way prejudiced by any 
notice error.  As such, a remand for the sole purpose of curing 
the procedural Hupp defect would serve no useful purpose, and the 
appellant is not prejudiced by the decision at this juncture. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  

Next, a medical opinion was obtained in November 2006 VA 
examination with respect to the medical issues involved in this 
appeal.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the November 2006 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the claims file.  Moreover, the 
VA examiner provided a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any relevant 
fact.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue on 
appeal has been met.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or materially 
to the cause of death.  For a service-connected disability to be 
the cause of death it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for residuals of a gunshot wound to 
the left muscle group V (30 percent disabling), duodenal ulcer 
(non-compensable), and left shoulder prosthesis (50 percent 
disabling).  He was in receipt of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), effective September 2002.

The appellant contends that the Veteran's death was related to 
his service-connected duodenal ulcer. Specifically, she stated 
that his duodenal ulcer was a significant contributing factor in 
his cause of death.  See August 2006 substantive appeal. No 
specific allegations regarding his residuals of a gunshot wound 
to the left muscle group V or left shoulder prosthesis were 
asserted.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the appellant is competent to report her personal 
observations regarding the Veteran's death because this requires 
only personal knowledge as it comes to her through her senses.  
Layno, 6 Vet. App. at 470.  However, determining the cause of 
death due to a condition such as a duodenal ulcer is not the type 
of medical issue that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Such competent evidence 
has been provided by a medical professional who have examined the 
Veteran's case during the current appeal and by service records 
obtained and associated with the claims file.  Here, the Board 
attaches greater probative weight to the clinical findings than 
to the appellant's statements.  See Cartright, 2 Vet. App. at 25.  

In this case, the competent evidence of record weighs against the 
appellant's contentions.  The Certificate of Death assessed the 
immediate cause of death as small bowel obstruction, with colon 
cancer with metastasis to the liver and lymph nodes, prostate 
cancer with metastasis bone, and diabetes type II, as conditions 
that gave rise to the immediate cause of death.  Of importance, 
the Certificate of Death made no mention of any factors relating 
the Veteran's death to his service-connected duodenal ulcer, 
residuals of a gunshot wound to the left muscle group V or left 
shoulder prosthesis.

Moreover, as indicated above, a VA opinion was provided in 
November 2006 addressing the question of whether the Veteran's 
duodenal ulcer was related to the cause of his death.  In this 
regard, the examiner explained that based on review of the claims 
file, which included the Veteran's medical records, military 
health records, and his death certificate, the cause of death was 
due to small bowel obstruction and colon cancer metastatic to the 
noble organs.  He stated that, also certainly the metastatic to 
bone prostate cancer was not helpful.  The examiner noted that 
the Veteran had non-service-connected ratings which included 
chronic prostatitis, adenocarcinoma of the prostate, and diabetes 
mellitus- Type II.  He noted that the Veteran had been service-
connected at a noncompensable rating for his duodenal ulcer. 

The VA examiner stated that there was no mention whatsoever of 
any disease of the small bowel having to do with the proximal 
small bowel or obstruction at the area of ulceration in the past, 
or outlet obstruction of the stomach either.  He opined "it is 
more likely than not that the cause of death was small bowel 
obstruction plus metastatic colon cancer; and not likely at all 
that his diagnosis and service-connection having to do with the 
duodenal ulcer in the past played any part whatsoever in this 
[V]eteran's death."  There are no competent contradictory 
opinions of record. 

The Board has also considered the appellant's statements 
asserting a nexus between the Veteran's death and active duty 
service.  The Board reiterates that the appellant is competent to 
report symptoms she observed as they come to her through her 
senses.  However, the cause of the Veteran's death is not the 
type of issue that a lay person can provide competent evidence on 
questions of etiology or diagnosis. Accordingly, the Board 
attaches greater probative weight to the clinical findings than 
to her statements.  See Cartright, 2 Vet. App. at 25.

	The Board has also considered medical literature from the 
Internet submitted by the appellant in support of her claim that 
generally describes peptic ulcers and duodenal ulcers.  The Board 
has also considered an internet cite listed in an August 2010 
written brief, which links to a medical journal discussing 
Phytobezoars.  

The Board notes, however, that these documents contain no 
specific findings pertaining to this Veteran's cause of death.  
As a lay person, relying on a generic medical treatise, the 
appellant is not qualified to render a medical opinion as to the 
etiology of the cause of the Veteran's death.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion" (citing Sacks v. West, 11 
Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical article or 
treatise 'can provide important support when combined with an 
opinion of a medical professional' if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least 'plausible causality' based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999). 

	In the present case, the Internet articles submitted by the 
appellant were not accompanied by the opinion of any medical 
expert.  Furthermore, based on the analysis above, the competent 
medical evidence of record does not establish a relationship 
between the Veteran's service-connected disabilities (duodenal 
ulcer or treatment related thereto) and his death. Therefore, 
while the Board has considered this information, it is not 
sufficient to outweigh the November 2006 VA examiner's opinion. 

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his active duty service.  
As stated above, the Certificate of Death listed the immediate 
cause of death as small bowel obstruction.  Colon cancer with 
metastasis to the liver and lymph nodes, prostate cancer with 
metastasis bone, and diabetes type II were deemed as underlying 
causes contributing to his death. 

A review of the relevant evidence of record, including the 
service treatment records, does not reveal a diagnosis of small 
bowel obstruction, colon cancer with metastasis to the liver and 
lymph nodes, prostate cancer with metastasis bone, and diabetes 
type II in service.  A physical evaluation board, in January 
1952, noted that the Veteran had diagnosis of ulcer, duodenum, 
n.e.c., without obstruction and wound, missile, left arm, no 
artery or nerve involvement, well healed.  The Veteran was 
determined to be physically unfit to perform his duties of his 
office, rank or grade, because of a duodenum ulcer, without 
obstruction. 

Post-service medical records show no complaints or treatment 
related to small bowl obstruction, colon cancer, prostate cancer, 
and diabetes type II, or for any symptoms attributed thereto, 
until many years after service.  Specifically, the Board notes 
that he was first diagnosed with small bowel obstruction in 2005 
(over 50 years following separation from service); colon cancer 
in 1996 (approximately 44 years following separation from 
service); prostate cancer in 1989 (over 35 years following 
separation from service); and diabetes type II in 1973 (over 20 
years following separation from service). 

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each of 
these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

Given the absence of a diagnosis and treatment for small bowl 
obstruction, colon cancer, prostate cancer, or diabetes type II 
for many years after service, the evidence does not support a 
finding that any of these disorders are related to active duty 
based on continuity of symptomatology.

	Moreover, the Board finds that the weight of the competent 
evidence does not otherwise attribute the Veteran's death, or his 
small bowl obstruction, colon cancer, prostate cancer, and 
diabetes type II, to service.  Specifically, no medical 
professional has established a relationship between any of these 
disorders and active duty.  Additionally, the Board notes that an 
unappealed September 1983 rating decision considered and denied 
service connection for diabetes.  Although the decision denied 
service connection on a secondary basis, the decision noted that 
the Veteran had reported an onset of 8 to 9 years prior.  
Moreover, an unappealed February 1990 rating decision considered 
and denied service connection for prostate cancer relying on the 
absence of competent evidence relating the disorder to service, 
or within one year subsequent to his discharge from service. 

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), malignant tumors and diabetes mellitus, are regarded 
as a chronic diseases.  However, in order to trigger the 
presumption, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of cancer or diabetes mellitus within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 

Finally, the Board notes that TDIU was in effect from September 
16, 2002, until the Veteran's death.  A surviving spouse may 
establish entitlement to DIC in the same manner as if the 
Veteran's death were service-connected where it is shown that the 
Veteran's death was not the result of willful misconduct, and, in 
pertinent part, the Veteran was continuously rated totally 
disabled for the 10 years immediately preceding death.  See 38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2010).  
However, as the Veteran was not continuously rated totally 
disabled for 10 years, but rather only 3 years immediately 
preceding his death, this is not for application. 

In light of the discussion above, the Board finds that equipoise 
is not shown, and the benefit of the doubt rule does not apply. 
As the weight of the evidence is against the appellant's claim 
for service connection for the cause of the Veteran's death, the 
Board is unable to grant the benefits sought.


(CONTINUED NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


